Citation Nr: 0126867	
Decision Date: 11/29/01    Archive Date: 12/03/01

DOCKET NO.  00-21 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Roanoke, Virginia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for post-traumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel



INTRODUCTION

The veteran had active military service from October 1985 to 
February 1993; he served in the Southwest Asia theater of 
operations during the Persian Gulf War from January 28, 1991 
to April 29, 1991.  He has been represented throughout his 
appeal by the Disabled American Veterans.  

Entitlement to service connection for PTSD was previously 
denied by the Department of Veterans Affairs (VA) in a rating 
decision of February 1998.  The veteran did not appeal that 
determination within one year of the March 1998 notice 
thereof, and the decision became final.  

This current matter came before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from a rating decision 
of August 2000, by the Roanoke, Virginia Regional Office 
(RO), which denied the veteran's claim of entitlement to 
service connection for PTSD.  A notice of disagreement (NOD) 
with that determination was received in September 2000.  A 
statement of the case (SOC) was issued in September 2000, and 
the veteran's substantive appeal was received in October 
2000.  The appeal was received at the Board in May 2001.  

It appears that the RO decided the veteran's claim on the 
merits without whether new and material evidence had been 
submitted.  However, the Board must initially determine 
whether new and material evidence has been submitted 
regardless of the RO's actions.  Barnett v. Brown, 83 F.3d 
1380, 1384 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 
167, 171 (1996).  The Board must address the question of new 
and material evidence in the first instance because the issue 
goes to the Board's jurisdiction to reach the underlying 
claim and adjudicate the claim de novo.  See Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 
9 Vet. App. 167, 171 (1996) (applying an identical analysis 
to claims previously and finally denied, whether by the Board 
or the RO).  Only where the Board concludes that new and 
material evidence has been received does it have jurisdiction 
to consider the merits of the claim.  Barnett; Hickson v. 
West, 11 Vet. App. 374, 377 (1998).

During the appellate process, the veteran requested a hearing 
before a Member of the Board.  Such hearing was scheduled for 
September 12, 2001; however, the veteran failed to appear.  
In a presentation, dated in October 2001, his representative 
reported that the veteran was unable to attend the hearing 
due to the events of September 11, 2001, and he requested 
that the veteran's hearing be rescheduled.  By letter dated 
in October 2001, the veteran was notified of the time and 
place of another rescheduled hearing.  However, he again 
failed to appear without good cause, and the hearing request 
is considered withdrawn.  38 C.F.R. § 20.704(b), (d) (2000).  

The Board further notes that, by rating action in August 
1997, the RO denied service connection for a nervous 
condition.  The veteran was notified of that determination 
and of his appellate rights by letter dated in August 1997.  
No notice of disagreement with that determination has been 
submitted; therefore, that issue is not in proper appellate 
status and will not be addressed by the Board. 38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. § 20.201 (2000).  


FINDINGS OF FACT

1.  In February 1998, the RO denied service connection for 
PTSD; the veteran did not appeal that determination within 
one year of the notice thereof and, under the law, the 
decision became final.  

2.  The evidence submitted since the February 1998 RO 
decision includes numerous medical records, including the 
report of a VA compensation examination, which reflects a 
diagnosis of PTSD related to combat; therefore, the evidence 
is not cumulative and bears directly and substantially on the 
specific matter under consideration and must be considered in 
order to fairly decide the merits of the claim.  


CONCLUSION OF LAW

Evidence submitted since the February 1998 rating decision, 
wherein the RO denied service connection for PTSD, is new and 
material, and the veteran's claim for that benefit is 
reopened.  38 U.S.C.A. §§ 5103A, 5108, 7105 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.104(a), 3.156(a) (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Pertinent Laws, Regulations, and Court Precedents.

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  38 
U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 (2001).  
When a disease is first diagnosed after service, service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact incurred during 
the veteran's service, or by evidence that a presumption 
period applied.  38 C.F.R. §§ 3.303, 3.307, 3.309 (2001).  

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2001).  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between the 
disability and an injury or disease incurred in service.  
Watson v. Brown, 4 Vet. App. 309, 314 (1993).  

When the Board or the RO has disallowed a claim, it may not 
thereafter be reopened unless new and material evidence is 
submitted.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (2001).  
Because the issue in this case did not arise from an original 
claim, but rather came from an attempt to reopen a claim 
which was previously denied, the Board must bear in mind the 
important distinctions between those two types of claims.  
New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

Once new and material evidence has been received, the claim 
is reopened and it is adjudicated on the merits.  See Winters 
v. Gober, 219 F.3d 1375 (Fed.Cir. 2000).  

During the pendency of the veteran's appeal, the Veterans' 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law.  This legislation 
is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001).  It essentially eliminates the 
requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim, but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant of which portion, if any, of 
the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  

Regulations implementing the VCAA (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001)), are now published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  Except as 
specifically noted, the new regulations are effective 
November 9, 2000.  The provisions of the regulations 
applicable to attempts to reopen finally disallowed claims 
are effective for claims received on or after August 29, 
2001.  

The provisions of 38 U.S.C.A. § 5103(a) (West Supp. 2001) 
provide that upon receipt of a complete or substantially 
complete application, the Secretary shall notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of that notice, the Secretary shall 
indicate which portion of that information and evidence, if 
any, is to be provided by the claimant and which portion, if 
any, the Secretary, in accordance with section 5103A of this 
title and any other applicable provisions of law, will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103(b)(1) (West Supp. 2001) provides that in the case of 
information or evidence that the claimant is notified under 
subsection (a) is to be provided by the claimant, if such 
information or evidence is not received by the Secretary 
within one year from the date of such notification, no 
benefit may be paid or furnished by reason of the claimant's 
application.  See 66 Fed. Reg. 45,620, 45,630-32 (August 29, 
2001) (to be codified at 38 C.F.R. § 3.159(b)(1), (e)).  

The provisions of 38 U.S.C.A. § 5103A(a)(1) (West Supp. 2001) 
generally provide that the Secretary shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary.  38 U.S.C.A. § 5103A(a)(2) 
(West Supp. 2001) provides that the Secretary is not required 
to provide assistance to a claimant under this section if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  Such are implemented at 
66 Fed. Reg. 45,620, 45,630-31 (August 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(c), (d)).  

Specific guidelines for obtaining service records, records in 
the custody of a Federal agency, and records not in the 
custody of a Federal agency; guidelines for notifying the 
claimant when records are unavailable; and, guidelines as to 
when a VA examination is required are found at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159(c)(1-4), (d), (e)).  See also 
38 U.S.C.A. § 5103A(a-d) (West Supp. 2001).  Thirty-eight 
C.F.R. § 3.159 is revised in its entirety and now includes 
definitions such as what is considered to be competent lay 
and medical evidence and what is considered to be a 
substantially complete application.  66 Fed. Reg. 45,620, 
45,630 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159(a)(1)-(3)).  

Nothing in the VCAA is construed as requiring the Secretary 
to reopen a claim that has been disallowed except when new 
and material evidence is presented or secured, as described 
in 38 U.S.C.A. § 5108 (West 1991); see 38 U.S.C.A. § 5103A(f) 
(West Supp. 2001).  

The implementing regulations more specifically address duties 
attendant to the consideration of applications to reopen 
claims received on or after August 29, 2001.  

In Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), the 
Court of Appeals for Veterans Claims (Court) held that where 
a law or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran should and will apply unless Congress provides 
otherwise or permits the Secretary to do otherwise.  In 
Bernard v. Brown, the Court held that when the Board 
addresses in its decision a question that had not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice of the need to submit evidence 
or argument on that question and an opportunity to submit 
such evidence and argument and to address that question at a 
hearing, and, if not, whether the claimant has been 
prejudiced thereby.  Bernard, 4 Vet. App. 384, 392-94 (1993).  

The Board finds that the veteran is not prejudiced by its 
consideration of his claim pursuant to this new legislation 
and implementing regulations insofar as VA has already met 
all notice and duty to assist obligations to the veteran 
under the new law, to include as delineated under the newly 
promulgated implementing regulations.  In essence, the 
veteran in this case has been notified of the laws and 
regulations governing entitlement to the claimed benefits, 
and has, by information letters, rating actions, the 
statement of the case and supplemental statements of the 
case, been advised of the evidence considered in connection 
with his appeal, and the evidence potentially probative of 
his claim throughout the procedural course of the claims 
process.  

The veteran has not had an opportunity to make arguments 
referable to the new regulations; however, the regulations 
merely define terms and provide procedures for implementing 
the VCAA.  The regulations do not provide any rights other 
than those provided by the VCAA.  66 Fed. Reg. 45,629.  

For the reasons set out above, the veteran will not be 
prejudiced as a result of the Board deciding this claim 
without first affording the RO an opportunity to consider the 
claim anew in light of the newly published regulations found 
at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326), or 
without first affording the veteran opportunity to respond 
specific to the new regulatory language.  A remand for 
adjudication by the RO would thus serve only to further delay 
resolution of the veteran's claim.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  

In determining whether new and material evidence has been 
presented, VA must initially decide whether evidence 
submitted since the prior final denial is, in fact, new.  
"New" evidence is that which was not of record at the time of 
the last final disallowance ("on any basis"--merits or 
otherwise) of the claim, and is not "merely cumulative" of 
other evidence that was then of record.  See Evans v. Brown, 
9 Vet. App. 273, 283-285 (1996) (interpreting 38 C.F.R. 
§ 3.156).  

This analysis is undertaken by comparing newly received 
evidence with the evidence previously of record.  After 
evidence is determined to be new, the next question is 
whether it is material.  Previously, whether evidence was 
"material" turned essentially upon the reasonable possibility 
that when viewed in the context of all the evidence, it would 
change the outcome.  See Colvin v. Derwinski, 1 Vet. App. 
171, 174 (1991).  However, although the Federal Circuit's 
decision in Hodge, supra, overruled Colvin and its progeny as 
to the materiality test, it does not appear, however, that 
the analysis as to what is new evidence has been overruled.  
See Vargas-Gonzalez v. West, 12 Vet. App. 321, 326 (1999), 
noting that Hodge did not deal with the test for determining 
whether evidence is new, which is a separate decision from 
whether it is material.  See also Anglin v. West, 203 F.3d 
1343, 1346 (Fed. Cir. 2000) ("nothing in Hodge suggests that 
the understanding of 'newness' as embodied in the first prong 
of the Colvin test is inadequate or in conflict with the 
regulatory definition of new and material evidence").  

As to the materiality standard, the Federal Circuit's holding 
in Hodge provides for a reopening standard which calls for 
judgments as to whether new evidence (1) bears directly or 
substantially on the specific matter, and (2) is so 
significant that it must be considered to fairly decide the 
merits of the claim.  Fossie v. West, 12 Vet. App. 1, 4 
(1998).  New evidence may well contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it will not 
eventually convince the Board to alter its ratings decision.  
Hodge, supra, at 1363.  

The credibility of new evidence is assumed for the limited 
purpose of determining whether it is material.  Justus v. 
Principi, 3 Vet. App. 510 (1992).  As noted above, under the 
precedent decision of the Court in the Evans case, supra, in 
order to reopen a previously and finally denied claim there 
must be new and material evidence entered into the record 
since the most recent denial on any basis, either on the 
merits or on an attempted reopening.  Id. at 285.  Therefore, 
as previously explained, the evidence which must be 
considered at this time, in connection with the veteran's 
claim of service connection for PTSD, is that which has been 
submitted since the Board's previous final decision 
addressing that matter.  

II.  Factual background.

When the claim for service connection for PTSD was denied by 
the RO in February 1998, the record included: The veteran's 
service medical records; private treatment reports dated from 
April 1995 to July 1995; private treatment reports dated from 
March to April 1995; private treatment reports dated from 
February to March 1995; and a VA hospital summary dated from 
October 1995 to January 1996.  

The service medical records were completely silent with 
respect to any complaints, findings, or diagnosis of PTSD.  
The record is devoid of any records until 1995, when the 
veteran filed his claim for service connection for PTSD (VA 
Form 21-526) in September 1995.  Submitted in support of his 
claim were private treatment reports, dated from February 
1995 to July 1995, reflecting treatment for a psychiatric 
disorder and substance abuse.  The records show that the 
veteran was admitted to a hospital in March 1995 because of 
depression, hallucinations, and difficulty sleeping.  The 
pertinent diagnosis was schizoaffective disorder.  He was 
readmitted to a hospital in April 1995 because of expressed 
suicidal ideations.  The pertinent diagnoses were psychosis 
not otherwise specified, polysubstance abuse, and rule out 
malingering.  The veteran was again admitted to a hospital 
later in April 1995 for alcohol detoxification; he was also 
actively hallucinating and depressed.  The pertinent 
diagnoses were chronic alcoholism, and psychosis probably 
alcohol related.  

Received in January 1996 was a VA hospital summary that 
showed that the veteran was admitted to a VA domiciliary 
substance abuse treatment program in October 1995, for 
treatment of homelessness, and cocaine and alcohol 
dependence.  During his period of hospitalization, the 
veteran reported being in the Persian Gulf from February 1991 
to May 1991 where he participated in combat and was exposed 
to chemicals.  The veteran was seen in consultation for 
complaints of hearing voices and having thoughts that people 
were out to get him.  The pertinent diagnosis was 
schizophrenia, paranoid.  

By a rating action in February 1998, the RO denied the 
veteran's claim of entitlement to service connection for 
PTSD, based upon a finding that there was no record of PTSD 
as a chronic disability subject to service connection.  

The evidence received since the February 1998 decision 
essentially consists of: a VA hospital summary for a period 
of hospitalization from June 1997 to August 1997, during 
which the principal diagnosis was PTSD.  Other evidence 
included VA treatment records dated from June 1997 to October 
1999; report of a VA compensation examination dated in 
December 1999; records from the Department of the Army; 
Personnel records; and a statement from the United States 
Armed Services Center for Research of Unit Records dated in 
July 2000, with attached records.  

III.  Legal Analysis.

Based on the foregoing, the Board finds that the newly 
received medical records are both "new and material;" that 
is, the evidence is not cumulative and is so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  The evidence received since February 1998 
decision includes diagnoses of PTSD, and a VA examination 
that seems to relate PTSD to the veteran's service during the 
Persian Gulf War.  This evidence bears directly and 
substantially on the issue of whether the veteran has PTSD 
related to service.  This evidence is not cumulative.  This 
evidence is also new, and they are probative as it raises the 
possibility that the diagnosed PTSD may be related to 
veteran's military service.  

In view of the foregoing evidence, and without adjudicating, 
in the first instance, the credibility of the evidence 
submitted, the Board finds that the evidence bears directly 
and substantially upon the specific matter under 
consideration, and, by itself, or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156.  Accordingly, the Board concludes that the 
veteran has submitted evidence that is new and material, and 
the claim for PTSD is reopened.  


ORDER

New and material evidence having been submitted to reopen the 
claim of entitlement to service connection for PTSD, the 
appeal is granted to this extent only.  

REMAND

The veteran's claim for PTSD is based on allegations of 
participation in combat during service in the Persian Gulf 
War.  In particular, he asserts that he was assigned to 
maintain and repair tanks; in doing that, he was following 
behind the tanks and therefore, when they fired on Iraq, he 
saw the medical team pull out Iraqi soldiers out of the 
foxholes.  He reports seeing body parts detached from the 
bodies, and describes how they attempted to resuscitate dead 
Iraqi soldiers.  He reports experiencing recurrent intrusive 
thoughts and nightmares involving his stressful times in the 
Persian Gulf.  

The veteran's personnel record (DA Form 2-1) describes his 
military occupational specialty as tank systems mechanic; 
however, there is no description of the veteran's principal 
duty or unit assignment during his period of duty in the 
Persian Gulf from January 28, 1991 to April 29, 1991.  

The veteran's service records do not currently show that he 
received any commendations that would show participation in 
combat.  See 38 C.F.R. § 3.304(f).  

The record indicates that the RO attempted to verify the 
occurrence of the stressors alleged by the veteran to have 
occurred during his period of active duty in the Persian 
Gulf.  However, while a July 2000 report from the U.S. Armed 
Service Center for Research of Unit Records (USASCRUR) 
provided information regarding combat and casualties 
experienced by the 4th Battalion, 37th Armor during Operation 
Desert Storm, it is unclear whether USASCRUR determined that 
the veteran was a member of that unit.  Other records do not 
show that the veteran served with that unit.  Therefore, 
further development of the evidence with regard to 
verification of either the veteran's participation in combat 
(to which a purported stressor is related), or of the 
occurrence of his claimed in-service stressful experiences is 
necessary.  

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

To ensure that all evidence potentially relevant to the claim 
is obtained, and to ensure full compliance with due process 
requirements, the case is hereby REMANDED to the RO for the 
following: 

1.  The RO should request that the 
veteran identify the names, addresses, 
and approximate dates of treatment as to 
any VA or non-VA health care providers 
who have treated him for PTSD since 
service.  After obtaining the appropriate 
signed authorizations for release of 
information from the veteran, if needed, 
the RO should contact each physician, 
hospital, or treatment center, and 
request that they provide copies of all 
treatment records or reports pertaining 
to the veteran.  If private treatment is 
reported and those records are not 
supplied by the providers, the veteran 
and his representative should be provided 
with information concerning the negative 
results, and afforded an opportunity to 
obtain the records.  38 C.F.R. 
§ 3.159(c).  

2.  The RO should contact the National 
Personnel Records Center (NPRC) and 
attempt to obtain any additional 
personnel records indicating the 
veteran's location and duties while 
stationed in the Persian Gulf, not 
already contained in the claims folder.  
The NPRC should be asked to verify the 
units with which the veteran served from 
January to April 1991, and specifically 
whether the veteran served with the 
Army's 4th Battalion, 37th Armor.

3.  The RO should request that USASCRUR 
clarify whether it has found that the 
veteran served with the 4th Battalion, 
37th Armor during the Persian Gulf War.  
USASCRUR should be requested to furnish 
unit histories for any other units for 
which the veteran is determined to have 
served during the Persian Gulf War.  In 
this regard, it appears that the veteran 
had service with the 4th Battalion, 64th 
Armor.  The RO should also prepare a 
summary of all the claimed stressors.  
This information and a copy of this 
Remand should be sent to USASCRUR for 
verification of the veteran's putative 
stressors.  

5.  Following completion of the above 
development, the RO should readjudicate 
the veteran's claim of entitlement to 
service connection for PTSD; in so doing, 
the RO should consider all of the 
evidence, old and new, on a de novo basis 
to determine if there exists a basis for 
granting the veteran's claim.  If the 
decision remains adverse to the veteran, 
both he and his representative should be 
furnished a supplemental statement of the 
case which summarizes the pertinent 
evidence, all applicable law and 
regulations, and reflects detailed 
reasons and bases for the decision.  They 
should then be afforded a reasonable time 
period in which to respond.  

Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted in this case.  No action is required of the 
veteran until he is notified by the RO.  The purposes of this 
Remand are to further develop the record and to accord the 
veteran due process of law.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

 



